Citation Nr: 1213044	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  99-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 30 percent for residuals of fragment wounds to the left forearm.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968 during the Vietnam era, and his decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.   

The Veteran testified before a Decision Review Officer at the RO at a hearing in October 1999.  A transcript of this proceeding has been associated with the claims file.  

In April 2000 correspondence the Veteran requested a Board hearing.  He was scheduled for a Board hearing for July 2006 and was provided notice of this hearing in May 2006.  However, in June 2006 correspondence the Veteran indicated that he wished to withdraw his request for a hearing.  Thus, his request for a hearing before a member of the Board is considered withdrawn. See 38 C.F.R. § 20.704  (2011). 

This case was previously remanded by the Board in October 2006 and August 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2012 the Veteran's representative submitted additional argument, private examination reports dated in January 2012 and February 2012, and medical treatise evidence along with a waiver of RO review. 

As was noted in the August 2010 Board remand, in July 2010 correspondence the Veteran's attorney referred to the issue of entitlement to a compensable rating for bilateral hearing loss.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In March 1966 the Veteran indicated that he was right-handed; and as early as October 1999, the Veteran has indicated that he is ambidextrous.  Specifically, during an October 1999 RO hearing the Veteran indicated that he wrote with his right hand but was ambidextrous as he worked as a casino dealer.  Subsequent examination reports dated in November 1999, August 2005, and August 2009 also show that the Veteran is ambidextrous.  In this case, the Veteran is competent to report that he is ambidextrous.  Thus, pursuant to 38 C.F.R. § 4.69, the Veteran will be considered left-hand dominant for VA rating purposes.   

2.  The Veteran's residuals of fragment wounds to the left forearm are characterized by complaints of pain, weakness, decreased endurance, and limited mobility on use of the left elbow, wrist and hand; and are manifested by retained fragments, muscle injury, tendon damage resulting in ulnar muscle mass, bone damage of the dorsal 5th metacarpal bone healed prominence, and decreased range of motion of the left elbow, wrist and hand, which are productive of severe impairment. 

3.  The Veteran is in receipt of a 10 percent disability rating for carpal tunnel syndrome of the left wrist.  The Veteran has not perfected an appeal concerning an increased rating for the service-connected carpal tunnel syndrome of the left wrist.

4.  The Veteran's residuals of fragment wounds to the left forearm have also resulted in left ulnar neuropathy; however, both the carpal tunnel syndrome of the left wrist and the left ulnar neuropathy are manifested by the same symptomatology and assignment of separate disability ratings for both the carpal tunnel syndrome of the left wrist and the left ulnar neuropathy would constitute impermissible pyramiding pursuant to 38 C.F.R. § 4.14.  

5.  All associated scarring concerning the Veteran's residuals of fragment wounds to the left forearm have been rated separately, and the Veteran is in receipt of a noncompensable disability rating for scars of the left forearm.  The Veteran has not perfected an appeal concerning an increased rating for the service-connected residual scars.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, and no higher, for residuals of fragment wounds to the left forearm have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (DC) 5307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he is entitled to a disability rating greater than 30 percent for his service-connected residuals of fragment wounds to the left forearm.  Specifically, he notes that while VA considers his left arm to be his minor extremity, he is, in fact, ambidextrous and, pursuant to 38 C.F.R. § 4.69 his left hand should be considered his major extremity.  He also contends that he is entitled to a separate compensable disability rating for neurological manifestations of the service-connected left forearm apart from the already service-connected carpal tunnel syndrome of the left wrist.  

Factual Background

The Veteran's March 1966 report of medical history upon entrance into service shows that the Veteran is right hand dominant.  Service treatment records show that the Veteran sustained multiple fragment wounds to his left arm and hand while in Vietnam in July 1967.  He also sustained a fracture of the left metacarpal plus damage to the 5th extensor tendon.  Subsequently, he had delayed primary closure of the wounds of the left forearm with a split thickness skin graft of the left thigh to the left forearm.  Postoperatively, he did well with complications and gained essential normal function with minimal remaining adhesions that they anticipated would be worked out with physiotherapy.

The Veteran was discharged from military service in February 1968 and submitted a claim for service connection for wounds of the left arm in April 1968.  By rating decision dated in April 1968 the RO granted service connection for residual multiple fragment wounds, left arm, left hand, and legs and assigned a 50 percent disability rating from February 29, 1968, the day after the Veteran's discharge from military service.  By rating decision dated in November 1968 the RO recharacterized the Veteran's shell fragment wounds and decreased the combined rating to 30 percent effective October 24, 1968.  Specifically the RO assigned a 30 percent rating for residual fragment wounds of the left forearm with graft, assigned a non-compensable disability rating for residual fragment wounds of the left 5th finger, a non-compensable disability rating for residual fragment wounds/scars of the lower left leg and right thigh, and a non-compensable disability rating for donor site of the left thigh.  This 30 percent rating for residual fragment wounds of the left forearm with graft was continued by rating decision dated in July 1988.  

In March 1998 the Veteran submitted a claim for an increased rating for his left forearm disorder.  He was afforded a VA examination in August 1998 and by rating decision dated in December 1998 the RO continued the 30 percent disability rating previously assigned for the left forearm.  Thereafter, the Veteran perfected an appeal of this decision.  In connection with this appeal he was afforded an RO hearing in October 1999.  At that time the Veteran reported that he was ambidextrous.  While the Veteran indicated that he wrote with his right hand he also indicated that he did many things with his left hand, such as dealing cards as a casino dealer, and that he was ambidextrous.  He was afforded another VA examination in November 1999 and another VA examination again in May 2004.  

In January 2005 the Veteran submitted a claim for an additional left hand/arm/shoulder disorder and he was afforded a VA examination in August 2005.  This examination showed an impression of carpal tunnel syndrome of the left wrist secondary to the Veteran's shell fragment wound of the left forearm and, by rating decision dated in November 2005, the RO granted service connection for carpal tunnel syndrome of the left wrist and assigned a 10 percent disability rating from January 31, 2005.

In October 2006 the Board reviewed the Veteran's appeal for an increased rating for his residuals of fragment wounds to the left forearm and remanded the claim for a VA examination.  Specifically, the Board noted that the RO had recently granted service connection for carpal tunnel syndrome of the left wrist and requested a VA examiner to distinguish between the manifestations attributable to the Veteran's residuals of fragment wounds to the left forearm and those of his carpal tunnel syndrome of the left wrist.  

In response to the October 2006 Board remand the Veteran was afforded two VA examinations, an August 2009 VA muscles examination and a November 2009 VA peripheral nerves examination.  The November 2009 VA peripheral nerves examiner diagnosed status post SFW (shell fragment wound) forearm/hand with residual weakness/pain/sensory loss in left upper extremities (likely involvement of median, ulnar, and radial nerves).  Unfortunately, the November 2009 VA neurological examiner did not specifically distinguish between the manifestations attributable to the Veteran's residuals of fragment wounds to the left forearm and those of his carpal tunnel syndrome of the left wrist.  As such, in August 2010 the Board remanded the claim again, finding that another opinion was necessary to decide the case.

In response to the August 2010 Board remand the Veteran was afforded a VA peripheral nerves examination in October 2010.  The October 2010 examiner indicated that he/she was unable to differentiate the manifestations attributable to the Veteran's residuals of fragment wounds to the left forearm and those of his carpal tunnel syndrome of the left wrist and suggested referral of the case to an academic neurologist for such an opinion.  

In November 2010 the Veteran was afforded a VA peripheral nerves examination from a Board Certified Neurologist.  This neurologist diagnosed carpal tunnel syndrome on the left side per EMG (electromyography), normal radial/ulnar/median nerve neurological examination LUE (left upper extremity), with subjective weakness and sensory loss of the left hand.  The examiner also noted that there was no other major nerve injury secondary to the Veteran's shell fragment wound of the left forearm.  

In a subsequent January/February 2012 private treatment records Dr. J.J., a neurologist, reported that the EMG and Nerve Conduction studies revealed mild median neuropathy at the left wrist and tardy ulnar neuropathy - moderate left.  Dr. J.J. diagnosed Causalgia of the Upper Limb, Carpal Tunnel Syndrome, and Ulnar Neuropathy of the left side.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's residuals of fragment wounds to the left forearm is currently rated as 30 percent disabling under 38 C.F.R. § 4.73, DC 5307 which pertains to Muscle Group VII.  DC 5307 governs the flexion of wrist and fingers and pertains to muscles arising from internal condyle of humerus, flexors of the carpus and long flexors of fingers and thumb, and pronator.  A noncompensable rating is assigned when impairment of the dominant or non-dominant hand is slight, a 10 percent rating is assigned when impairment of the dominant or non-dominant hand is moderate, a 30 percent rating is assigned for the dominant hand when impairment is moderately severe and a 20 percent is assigned for the non-dominant hand when impairment is moderately severe, and a 40 percent rating is assigned when impairment is severe with a 30 percent assigned for the non-dominant hand when impairment is severe.

Also relevant is DC 5308 which is used in rating muscle injuries to Muscle Group VIII.  38 C.F.R. § 4.73 , DC 5308.  Muscle Group VIII involves the muscles arising mainly from the external condyle of the humerus, to include extensors of the carpus, fingers, and thumb, and the supinator, and its functions include extension of the wrist, fingers, and thumb, and abduction of the thumb.  A slight injury to the nondominant hand involving Muscle Group VIII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the nondominant hand involving Muscle Group VIII is moderate, moderately severe, and severe, respectively.  Id.  

The Board notes that disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation; however, generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In considering the residuals of a muscle injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined.  38 C.F.R. § 4.55(f).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56, which discusses factors to be considered in the evaluation of disabilities residual to healed wounds involving muscle groups due to gunshot wounds or other trauma.  Slight muscle disability is described as a simple wound of muscle without debridement or infection.  History will be reported as superficial wound with brief treatment and return to duty.  Healing with good functional results.  There will be no cardinal signs or symptoms of muscle disability.  Objective findings will include minimal scar, and no evidence of fascial defect, atrophy, or impaired tonus.  There will be no impairment of function or metallic fragments retained in muscle tissue.

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Moderate disability of muscles is described as being a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe muscle disability is described as being a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) .

Severe muscle disability is described as being a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Other relevant diagnostic codes in this case include the diagnostic codes used to rate limitation of motion of the wrist and the elbow.  Pursuant to DC 5010, arthritis due to trauma and substantiated by X-ray findings is to be evaluated based on the limitation of motion of the joint.  38 C.F.R. § 4.71a, DC 5003.  Normal range of motion of the wrist is: dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I.  Normal range of motion of the elbow is: flexion from 0 to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Under DC 5214, a 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  Under DC 5205 a 60 percent rating is warranted when there is unfavorable ankylosis at an angle of les than 50 degrees or with complete loss of supination or pronation of the major elbow and a 50 percent rating is warranted when there is intermediate ankylosis at an angle of more than 90 degrees or between 70 and 50 degrees.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

Relevant Medical Evidence

Evidence relevant to the current level of severity of the Veteran's residuals of fragment wounds to the left forearm includes VA examination reports dated in August 1998, November 1999, May 2004, August 2005, August 2009, November 2009, October 2010, and November 2010.  

During the August 1998 examination the Veteran reported that he had pain in his little left finger and on the dorsum of his ring finger and that he dropped things.  He was told that wearing a brace would help.  Other than non-steroidal anti-inflammatories he had not had any treatment for the left upper extremity.  On examination there was a large scar over the ulnar half of his left arm.  It covered about 2/3 of the length of the forearm.  He had grasp function which was quite good.  The circumference of both arms was exactly the same so the examiner indicated that there was no atrophy.  There was, however, poor function of the flexor digitorum profundus to the ring and the small finger of the left hand although the sublimis function was quite good.  It was the examiner's feeling that these two muscles have probably scarred together in the upper forearm.  He had a diffuse tenderness around the wrist.  There was no swelling but he did have decreased range of motion of his wrists with 80 degrees of flexion, 40 degrees of extension, and 35 degrees of ulnar and radial deviation.  He had good pronation and supination.  

Sensation testing was "bizarre."  He had scattered numbness on the dorsum and bowler aspect of his hand and forearm that did not follow any anatomic pathways with the exception that most of the area on the ulnar aspect of his hand had decreased sensation.  None of this was totally numb, it just had decreased sensation.  In spite of this he had no ulnar nerve atrophy, that is the intrinsic muscles of the hand were normal in bulk.  The brace that he allegedly wore was several months old.  It was a "buckle brace" and there was no dirt or wear on the brace.  X-ray examination revealed the following:  1) multiple small metallic fragments in soft tissues dorsal to the carpus and metacarpal region consistent with prior injury, 2) post-traumatic deformity of the fifth metacarpal accompanied by small amounts of dystrophic calcification in soft tissues just proximal to the medial fifth metacarpal base, and 3) mild osteoarthritis in the distal interphalangeal joints.  The impression was as follows:  1) multiple fragment wound of the left upper extremity with scarring in the forearm causing scarring of the flexor tendons of the ring and small fingers so that each tendon did not act individually, 2) probable sensory ulnar nerve loss of the left hand, 3) deformity as described on x-ray, and 4) slight decrease in range of motion of the wrist. 

During the November 1999 VA examination the Veteran reported that he was ambidextrous.  He complaints of consistent episodes of aching pain involving the dorsal left wrist which occurred one time per day, lasting for 15 minutes and was brought on with rotation of the wrist or repetitive grasping activities with the hand.  He stated that he had limited left wrist motion.  He denied any limited motion in the left shoulder or elbow.  He noted episodes of limited motion involving the ring little fingers of the left hand.  He stated that he had some decreased sensation over the lateral borders of the little and ring fingers.  He claimed weakness of grip in the left hand.  He stated that he had episodes of swelling involving the dorsal aspect of the hand every few months which lasted for a few days and spontaneously subsided.  There was neither redness nor discharge from any of the wounds or scar on the left hand or forearm.  He claimed episodes of spontaneous uncontrollable motion of the middle and index fingers of the left hand and triceps of the left arm that occurred a few times per month, lasting for a period of a few minutes and spontaneously relenting with the last episode occurring two weeks earlier.  He denied any change of sensation in the palm, thumb, index, or middle fingers of the left hand, and he was able to make a tight fist with the left hand.  There were no fevers, no skin changes, and there was no swelling or peripheral joints.  

The Veteran indicated that he worked 40 hours per week as a card dealer.  He took Aspirin three times per week for hand pain.  He stated that his left hand and forearm disorder made it difficult for him when unscrewing the top of a bottle and he stated that he was clumsy while dealing cards.  He stated that he often dropped objects with the left hand.  He also stated that he obtained his present left wrist splint approximately one year earlier, and that he wore it "all the time" when not working during his waking hours.  

On physical examination the examiner noted that the Veteran wore a left wrist splint that appeared to be brand new.  He easily used the fingers of both hands in a normal, quick, and easy fashion as he undid the buttons of his shirt and removed his shirt and T-shirt.  He gesticulated with both arms and hands in a normal fashion.  Examination of the neck and upper extremities revealed 100 percent normal, pain-free range of motion of the neck, shoulders, elbows, wrists, and small joints of the hands and fingers.  The upper arms measured 11 1/2 inches in girth at the mid biceps, and the forearms 10 1/2 inches of girth at the widest diameter bilaterally.  The right wrist measured 7 inches in diameter and the left wrist 6 1/2 inches in diameter.  Grip strength in the right hand was 40, 44, and 42 and the left hand was 30, 15, and 22 using the Jamar dynamometer.  He easily made a tight fist with both hands.  

Examination of the left forearm revealed a 10 1/2 inch long Z-shaped scar over the ulnar mid portion of the left forearm.  The scar was well-healed and non-tender without inflammation.  With flexion of the forearm muscles there was a muscle herniation over the volar and ulnar aspects of the middle forearm involving the wrist flexor muscles.  Sensation to the hand was normal.  There was no muscle wasting in the left hand nor any tenderness over the carpal tunnel or ulnar nerve.  There was no tenderness of the ulnar nerve at the wrist or elbow.  

The left elbow flexed from 0 to 145 degrees with 85 degrees supination and 80 degrees pronation without pain.  The wrist dorsiflexed actively and passively to 70 degrees, palmar flexed to 80 degrees, radially deviated to 20 degrees, and ulnar deviated to 45 degrees without pain.  All the small joints of the fingers and thumb flexed from 0 to 90 degrees without difficulty with him able to make a tight fist in an easy fashion.  

X-rays of the left forearm, wrist, and hand revealed two small fragments, the largest measuring three mm (millimeters) x two mm.  This was present over the dorsal ulnar aspect of the mid-shaft of the left ulna.  There was a one mm in diameter metallic fragment over the mid dorsal left wrist of the ulnar aspect and two others over the mid shaft of the second metacarpal and on the ulnar aspect of the index finger metacarpal phalangeal joint.  There was an ancient but well-healed fracture of the fifth metacarpal.  There were no arthritic changes in the wrist or small joints of the hands and fingers, osteoporosis, or evidence of osteomyelitis.  X-ray examination revealed small metallic foreign bodies of the left forearm.    

The impression was status post metal fragment wounds to the left forearm, wrist, and hand as the result of two wounding episodes in May and July 1967 with residual muscle herniation in the left forearm and weakness of grip in the left hand.  

The examiner noted that the Veteran did not require the use of a wrist splint on the left hand or wrist.  The present newness of his left wrist splint which he stated he wore daily as of the last year was belied by the new appearance of the splint.  There was no soft tissue nor bone infection in the left arm or hand.  He would be expected to have weakness of grip in the left hand as a result of the forearm injury with the muscle herniation involving the flexor muscle groups of the left wrist.  There was no need for any further treatment regarding removal of the small metallic fragments about the left forearm, wrist, and hand.  The Veteran was able to do all activities of daily living and work other than very hard grasping activities such as might be required when removing the screw type lid of a jar.  He would not be expected to have difficulty performing fine manipulation or repetitive mild to moderate grasping activities with the left hand.  

During the May 2004 VA QTC examination the Veteran reported that he experienced pain, weakness, loss of strength, fatigue, and impairment of incoordination secondary to his left forearm disorder.  Pain was on a daily basis.  He believed that there was adhesion of scar to the bone with intramuscular scarring and he was not able to return to original service duty after the injury.  He had difficulty keeping up with normal work requirements because of pain involving his left elbow and left wrist, which was related to his shrapnel wound injury.  He also had functional impairment because of limitations with his ability to use his left forearm for his normal household chores.  

On physical examination of the skin the Veteran had extensive scarring involving the left forearm occupying an area as long as 16 cm (centimeters).  He also had multiple scars, measuring 1cm, 4cm, and 8 cm over the forearm.  The scars were very disfiguring.  Photographs were enclosed.  They were all flat.  The areas were either slightly hypo or hyperpigmented and less than six square inches.  There was no tenderness, tissue loss, ulcerations, or keloid formations.  There was also nor abnormal texture, instability, adherence, or limitations of motion due to the scar.

The Veteran indicated that he was ambidextrous.  The scars were the results of entry and exit wound injury.  Palpation of the muscle appeared to be normal.  There were no signs of lowered endurance, impairment, or coordination.  There was no muscle herniation and no definitive evidence of muscle group damage.  

Regarding the left elbow, there was slight tenderness that was generalized but had normal range of motion.  Specifically, he had 0 to 145 degrees of flexion, 0 to 85 degrees of supination, and 0 to 80 degrees of pronation.  Left elbow range of motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis.  

Regarding the left wrist, he also had diffuse tenderness with no swelling.  Left wrist range of motion was slight limited because of pain, with pain at extreme ranges.  Specifically, he had 0 to 60 degrees of dorsiflexion with pain at 60 degrees, 0 to 70 degrees of palmar flexion with pain at 70 degrees, 0 to 20 degrees of radial deviation with pain at 20 degrees, and 0 to 45 degrees of ulnar deviation with pain at 45 degrees.  Left wrist range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis.  

X-ray examination revealed radiodense foreign bodies in the dorsal soft tissue.  There was no abnormality in the radius or ulna.  

The diagnosis was status post fragment wounds, left forearm, with residuals of scars, skin graft, shrapnel and left wrist and left elbow sprain.  The Veteran's subjective symptoms were as described above.  He had multiple scars present over the left forearm.  Photographs were enclosed.  There was also evidence of skin graft.  In addition, he also had left elbow strain, but still had normal range of motion.  He also had left wrist strain with slight decreased range of motion because of pain.  

In regard to the Veteran's left forearm, left elbow, and left wrist conditions, the Veteran had limitations with lifting and carrying heavy weights, repetitive pushing, pulling, and power turning and twisting.  

During the August 2005 VA examination the Veteran again reported that he was ambidextrous.  He complained of pain, limited motion, and weakness of his left forearm.  Range of motion testing of the left wrist revealed 0 to 40 degrees of active and 0 to 30 degrees of passive dorsiflexion, 0 to 40 degrees of active and 0 to 40 degrees of passive of palmar flexion, 0 to 10 degrees of active and 0 to 10 degrees of passive of radial deviation, and 0 to 20 degrees of active and 0 to 30 degrees of passive ulnar deviation.  Left wrist range of motion was not additionally limited on repetitive use.  The impression was status post traumatic injury to the left hand.  The examination report indicated that there was no occupational effect as the Veteran was no longer employed.  The report also indicated that there were effects of the problem on some daily activities including chores (moderate), shopping (mild), and traveling (mild).  There was no effect regarding exercise, sports, recreation, feeding, bathing, dressing, toileting, and grooming.  The Veteran also reported increased weakness with use of the left hand/arm.  Range of motion was affected and grip strength was decreased.  

The examiner diagnosed carpal tunnel syndrome of the left wrist and opined that this was at least as likely as not caused by previous in-service traumatic injury to the left hand and forearm.  With regard to the carpal tunnel syndrome the examiner wrote that there was no effect on daily activities but that there was a significant affect with use of the hands.  Significantly, it was painful to write.  Also, the Veteran previously worked as a card dealer and was unable to work with the pain in his hands.

During the August 2009 VA examination the Veteran again indicated that he was ambidextrous.  With regard to the left elbow, shoulder, and wrist he complained of giving way, pain, stiffness, and weakness.  He experienced flare-ups of joint disease of moderate severity weekly and lasting for hours.  With regard to the elbow and shoulder, he indicated that prolonged flexion and extension of these joints resulted in flare-ups and that they were better with rest.  The Veteran's impression on the extent of effects of flares on loss of motion or other functional impairment included repeated elbow, shoulder, and wrist use with pain, weakness, and decreased endurance.  There was also loss of 20 degrees of shoulder and elbow with flare-ups.  With regard to the wrist the Veteran indicated that use of the wrist in pushing, pulling, and lifting resulted in pain.  It was better with rest and when he watched his activity.  He also reported a loss of 20 degrees of motion in all directions of left wrist due to pain.  He used a brace intermittently.  

Physical examination of the left elbow revealed tenderness, pain at rest, weakness, and guarding of movement.  There were several non tender scars.  Physical examination of the left shoulder revealed tenderness, weakness, and guarding of movement.  There were no scars.  Physical examination of the left wrist revealed tenderness, weakness, and guarding of movement.  There were several scars.  Range of motion testing of the left shoulder revealed 0 to 100 degrees of flexion, 0 to 100 degrees of abduction, 0 to 70 degrees of left internal rotation, 0 to 60 degrees of left external rotation.  There was objective evidence of pain with active motion.  Range of motion testing of the left elbow/forearm revealed 0 to 140 degrees of flexion, -20 to -20 degrees of extension, 0 to 70 degrees of left pronation, and 0 to 80 degrees of supination.  There was objective evidence of pain with active motion.  Range of motion testing of the left wrist revealed 0 to 60 degrees of dorsiflexion, 0 to 70 degrees of palmar flexion, 0 to 20 degrees of radial deviation, and 0 to 30 degrees of ulnar deviation.  There was objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-ray examination of the left wrist revealed old fracture and minimal degenerative joint disease.    X-ray examination of the left elbow revealed mild degenerative joint disease.  

The examiner indicated that the Veteran worked fulltime as a casino supervisor and had been in this position for the past two to five years.  The diagnosis was 1) left elbow chronic strain, mild degenerative joint disease and arthrofibrosis, 2) left wrist arthritis and healed fracture 5th metacarpal, and 3) left shoulder chronic strain secondary to left elbow.  The problem associated with this diagnosis was left arm pain.  This resulted in a significant effect on the Veteran's usual occupation, particularly with regarding to lifting and carrying.  The examiner also wrote that the Veteran had decreased strength of the left upper extremity with pain.  The resulting work problem was that the Veteran was assigned different duties, increased tardiness, and increased absenteeism.  The examiner indicated that there were effects of the problem on the usual daily activities, specifically chores (moderate), shopping (moderate), exercise (moderate), sports (severe), recreation (severe), traveling (moderate), feeding (mild), bathing (moderate), dressing (moderate), toileting (moderate), grooming (moderate), and driving (moderate).  

 With regard to the muscles of the left forearm the Veteran reported that he increased pain, decreased coordination, increased fatigability, and weakness.  He also reported flare-ups of muscle injury residuals of moderate severity occurring weekly and lasting for hours.  Precipitating and alleviating factors included repeated use of wrist or elbow in all directions.  It was better with rest.  According to the Veteran, additional limitation of motion or functional impairment resulted in loss of further elbow and wrist motion, 20 degrees with flare-up.  The examiner noted that the muscles involved were Muscle Group VII (flexors of the carpus, long flexors of fingers/thumb) with a muscle strength of three and loss of tissue and Muscle Group VIII (finger extensors) with a muscle strength of four and loss of tissue.  There was intramuscular scarring on the mid forearm, ulnar side.  Muscle function was not normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Significantly, there was loss of bulk endurance and more fatigue, weakness little and ring finger flexion and right extension.  

Scars were reportedly present, specifically, five scars on the forearm left from shell fragment wound, one cm each, a two cm scar on the lateral left elbow, and a four cm dorsal hand scar over four and five metacarpals.  These scars were not painful or tender to the touch and were not adherent.  

There were residuals of nerve damage, specifically sensory nerve loss in medila left forearm area.  There was also residuals of tendon damage, specifically ulnar muscle mass adhered from shell fragment wound injury.  Also, there were residuals of bone damage, particularly dorsal 5th metacarpal boe healed prominence.  There was no muscle herniation.  There was a loss of deep fascia or muscle substance, specifically ulna bulk .10 cm from ulnar tip to forearm measures circumference for the left of 27 cm and for the right of 29 cm.  Motion of the joints was also limited, specifically, the fingers flexed to 1 cm of distal palmar crease and full extension except 5th finger to minus 10 degrees.  

At the time of the examination the Veteran was employed as a casino supervisor.  He was working full-time and had been in his present position for the past two to five years.  The Veteran did not report any lost time from work due to his left forearm disorder.  

The diagnosis was left forearm muscle atrophy flexor and extensor capri ulnaris and flexor digitorum little and ring fingers.  The problem associated with the diagnosis was left forearm muscle weakness.  The disorder resulted in significant effects on the Veteran's occupational activities, specifically decreased manual dexterity, problems with lifting and carrying, decreased strength of the upper extremity, and pain.  Resulting work problems included that the Veteran was assigned different duties, increased tardiness, and increased absenteeism.  The examiner indicated that there were effects of the problem on the usual daily activities, specifically chores (moderate), shopping (moderate), exercise (moderate), sports (moderate), recreation (moderate), traveling (moderate), feeding (mild), bathing (moderate), dressing (moderate), toileting (moderate), grooming (moderate), and driving (moderate).   The examiner noted that the history and examination addressed the DeLuca criteria as requested.  The severity of the left arm residuals was considered moderate.  The clams file was reportedly reviewed.  The examiner also noted that the left arm manifestations due to shell fragment wounds worsened by the onset of cervical spine degenerative joint disease and bilateral carpal tunnel onset in 2002 per EMG.       

The November 2009 VA peripheral nerves examiner diagnosed status post SFW (shell fragment wound) forearm/hand with residual weakness/pain/sensory loss in left upper extremities (likely involvement of median, ulnar, and radial nerves).  

In November 2010 the Veteran was afforded a VA peripheral nerves examination from a Board Certified Neurologist.  On physical examination the examiner indicated that the Veteran's muscle tone was normal and that there was no muscle atrophy.  This neurologist diagnosed carpal tunnel syndrome on the left side per EMG (electromyography), normal radial/ulnar/median nerve neurological examination LUE (left upper extremity), with subjective weakness and sensory loss of the left hand.  The examiner also noted that the Veteran had a shell fragment wound of the left forearm with extensive burns and multiple surgeries causing restricted joint movement of the left fingers and wrists, no major nerve injury was found.  The examiner indicated that the Veteran's mild carpal tunnel syndrome of the left side per EMG was of a new onset and was largely asymptomatic at the time of the VA examination.  With regard to the shell fragment wound of the left forearm the examiner indicated that there was no evidence of residual nerve injury or damage from the shell fragment wound, burns or surgeries.  If the nerve injury happened at the time of the shell fragment injury in 1967, the examiner noted that there would be significant muscle atrophy in the hands.  However, there was no atrophy at all in his left hand at the time of the examination.  The examiner also noted that the Veteran's limited movement in the left hand, not weakness, was a residual of multiple surgeries and skin grafts.  

In connection with this claim the Veteran was evaluated by a private neurologist, Dr. J.J., in January 2012.  At that time the Veteran complained of numbness and tingling of the upper extremities, worse in the left hand.  Dr. J.J. noted that the Veteran was positive for focal weakness, numbness and tingling, arthralgia and weakness.  On motor examination Dr. J.J. reported that the Veteran suffered from mild weakness of the intrinsic muscles of the left arm.  On sensory examination Dr. J.J. reported that touch, pin, vibratory, and proprioception sensations were decreased along the ulnar distribution of the left side.  Dr. J.J. diagnosed Causalgia of the Upper Limb and Disturbance of Skin Sensation.  In February 2012 the Veteran returned to Dr. J.J.'s office for needle electromyography, nerve conduction, amplitude and latency/velocity studies.  Dr. J.J. reported that the EMG and Nerve Conduction studies revealed mild median neuropathy at the left wrist and tardy ulnar neuropathy - moderate left.  Dr. J.J. diagnosed Causalgia of the Upper Limb, Carpal Tunnel Syndrome, and Ulnar Neuropathy of the left side.  
  
Analysis

Initially, the Board notes that it is unclear whether the Veteran is right-hand dominant or ambidextrous.  As above, in a March 1966 report of medical history the Veteran indicated that he was right-hand dominant.  However, beginning in October 1999 the Veteran has alleged that, while he writes with his right hand, he is, in fact, ambidextrous since he works as a casino dealer.  Subsequent examination reports dated in November 1999, August 2005, and August 2009 all show that the Veteran is ambidextrous.  Pursuant to 38 C.F.R. § 4.69, handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  In this case, the Veteran is competent to report that he is ambidextrous.  Thus, as his left hand is the injured hand he will be considered left-hand dominant. 

Since it has been established that the Veteran is left-hand dominant for purposes of this rating, the Board notes that a higher rating under DC 5307 is possible if it is shown that the Veteran has a severe muscle injury of the left forearm.  In this case, the RO has previously found that the Veteran's left forearm muscle injury is severe but has also found that the Veteran's right hand is his major hand pursuant to 38 C.F.R. § 4.69.

Based on the above, the Board finds that a 40 percent rating is warranted.  Here, the Veteran complains of pain, weakness, decreased endurance, and limited mobility on use of the left elbow, wrist, and hand.  The record evidence reveals that there was intramuscular scarring on the mid forearm, ulnar side, as shown on VA examination in August 2009.  Muscle function was not normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Significantly, there was loss of bulk endurance and more fatigue, weakness little and ring finger flexion and right extension.  Also, there were residuals of tendon damage, specifically ulnar muscle mass adhered from shell fragment wound injury, and residuals of bone damage, particularly dorsal 5th metacarpal boe healed prominence.  There was a loss of deep fascia or muscle substance, specifically ulna bulk .10 cm from ulnar tip to forearm measures circumference for the left of 27 cm and for the right of 29 cm.  Motion of the joints was also limited, specifically, the fingers flexed to 1 cm of distal palmar crease and full extension except 5th finger to minus 10 degrees.  Also, x-ray reports show multiple small metallic fragments in soft tissues dorsal to the carpus and metacarpal region.  For the reasons discussed above, the Board finds that this lay and medical evidence is productive of a severe muscle disability pursuant to 38 C.F.R. § 4.56(d)(4).

As for the potential for a disability rating higher than 40 percent, the Board notes that the Veteran is currently assigned the maximum disability rating available under the criteria of DC 5307 for the residuals of injuries to Muscle Group VII.  Furthermore, a separate rating for the symptomatology of Muscle Group VIII is not warranted as this would be duplicative of the Veteran's disability rating for Muscle Group XIII.  In this context, the medical evidence shows that both Muscle Groups VII and VIII are affected.  The principles of combined ratings for muscle injuries require that, where, as here, compensable muscle group injuries are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  In this case, the evidence reflects that the disability resulting from Muscle Group VII is more severe than that resulting from Muscle Group VIII.  Thus, pursuant to 38 C.F.R. § 4.55(e), the rating for the Veteran's residuals of a shrapnel fragment wound to the left forearm could be increased by one level under DC 5307.  However, the Board notes that the Veteran is currently assigned the maximum disability rating available under the criteria of DC 5307 for the residuals of injuries to Muscle Group VII.  Hence, it would be impossible for the Veteran's residuals of a shrapnel fragment wound to the left forearm to be increased by one level under DC 5307 as there is no higher level under DC 5307.

As for the possibility of assigning the Veteran a separate disability rating under DC 5308 (the diagnostic code for Muscle Group VIII), the Board notes that in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Here, the Board notes that Muscle Group VII affects motion of the wrist and fingers while Muscle Group VIII affects motion of the wrist, fingers, and thumb.  Thus, it appears that a separate rating for the symptomatology of Muscle Group VIII is not warranted based on Esteban.

The Board has also considered whether separate evaluations may be warranted under other diagnostic codes applicable to the arm.  However, although osteoarthritis and limitation of both left wrist and elbow motion has been found upon examination, including the VA examination in August 2009, the Board notes that limitations in flexion and/or extension in those joints were manifestations already considered to support a finding of severe impairment as discussed above, and are contemplated by the criteria of DC 5307.  Arthritis is evaluated based upon limitation of motion under DC 5003.  Thus, the assignment of a separate disability rating for either arthritis or limitation of motion of the wrist and/or elbow under the criteria of 38 C.F.R. § 4.71a, DC's 5003 (arthritis), 5205, 5206, 5207, 5208 (elbow), 5214, or 5215 (wrist) would violate the rule against pyramiding set forth in 38 C.F.R. § 4.14 by compensating the Veteran for identical manifestations under different diagnoses.

The Board notes that neither ankylosis of the left wrist nor elbow has been shown; thus a disability evaluation greater than the currently assigned 40 percent is not for application under the appropriate diagnostic codes for those disorders.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, since the Veteran is currently receiving a 40 percent disability rating under DC 5307, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are applicable).

In short, the Board concludes that the 40 percent disability rating presently assigned is the maximum disability rating available for the Veteran's residuals of a shell fragment wound of the left (major) forearm, involving Muscle Groups VII and VIII under DC 5307.  

With regard to any possible separate ratings for the Veteran's scars and neurological difficulties, the Board notes that the Veteran is already service connected for residual scars of the left forearm as noncompensably disabling and carpal tunnel syndrome of the left hand as 10 percent disabling.  He has not perfected appeals with regard to these disabilities.  

The service-connected carpal tunnel syndrome of the left hand is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8515 which provides the rating criteria for evaluation of paralysis of the median nerve.  For the major hand, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 70 percent is warranted for complete paralysis of the median nerve.  Complete paralysis is defined as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 38 C.F.R. § 4.124a, DC 8515.

The Veteran's representative has argued that 38 C.F.R. § 4.124a, DC 8516 is applicable for the Veteran's left ulnar neuropathy diagnosed in February 2012.  DC 8516 relates to impairment of the ulnar nerve and provides for a 60 percent disability evaluation for complete paralysis of the nerve of the major arm. Complete paralysis is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 38 C.F.R. § 4.124a .  Severe incomplete paralysis warrants assignment of a 40 percent rating; moderate incomplete paralysis warrants a 30 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) .

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the rating.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R § 4.6 . It should also be noted that use of terminology such as "mild" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

The Board finds the preponderance of the competent evidence of record demonstrates that the Veteran does not experience any weakness or grip or any other symptomatology other than sensory disturbance which is due to the service-connected carpal tunnel syndrome of the left hand.  The rating criteria provide that, when the nerve involvement is wholly sensory, the rating assigned should be for the mild, or at most, the moderate degree.  The Veteran has been assigned a 10 percent evaluation under DC 8515 which is assigned for mild incomplete paralysis of the median nerve for the major and minor arm.  He has complained of some weakness in the wrist, which also has not been confirmed, but could be contemplated under the current code.  While there is said to be involvement of the ulnar nerve on the most recent examination, no abnormal function warranting a compensable rating was shown.  There is no showing of any ring or little finger abnormal function, which would be contemplated were there ulnar nerve impairment, pursuant to DC 8516.

The Veteran cannot be assigned a 10 percent evaluation under both DC 8515 and DC 8516 as the symptomatology reported for the left upper extremity is the same when utilizing either diagnostic code.  The Veteran has reported pain, numbness, and tingling.  There is no indication in the claims file that the Veteran experiences disability of both the ulnar and median nerve which is manifested by separate symptomatology.  No health care provider has determined that the Veteran experiences impairment in both nerves due to the service-connected carpal tunnel syndrome of the left hand.  In March 2012 correspondence the Veteran's representative contended that the Veteran does suffer from separate symptoms in the left upper extremity including paraesthesias in the ring and small fingers of the left hand, mild intrinsic muscle weakness or the left arm, pain at the elbow with intermittent radiation into the shoulder and neck, significant difficulty with small motor tasks such as opening jars or turning doorknobs, and significant fatigue in work requiring repetitive hand motions.  However, the Board finds that such symptoms are contemplated by both DC 8515 and DC 8516.  

The Board finds, therefore, that assignment of separate disability evaluations under DC 8515 and DC 8516 would constitute impermissible pyramiding pursuant to 38 C.F.R. § 4.14.  As set out above, the Veteran is being compensated for wholly sensory problems in his left upper extremity to include tingling, pain and numbness.  He would be compensated twice for the same symptomatology if granted a separate compensable evaluation under DC 8516. 

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  Significantly, the record shows that the Veteran has been employed full-time as either a casino dealer or supervisor casino dealer through most of the pendency of the claim.  In this regard, the Board finds that there has been no showing that the Veteran's service-connected gunshot wound residuals have resulted in marked interference with his employment or necessitated frequent periods of hospitalization.  

In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in April 2005, March 2006, November 2006, and July 2009 letters and the claim was readjudicated in May 2010, May 2011, and October 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by either a Veteran's Service Organization and its counsel or a private attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Subject the laws and regulations governing the payment of monetary benefits, entitlement to a disability rating of 40 percent, and no higher, for residuals of fragment wounds to the left forearm is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


